Citation Nr: 1755447	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  12-07 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a right knee disability, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran had active service from February 1979 to January 1985.

This appeal to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago.  The Veteran submitted a Notice of Disagreement (NOD) in March 2010; a Statement of the Case (SOC) was issued in January 2012; and a Substantive Appeal was received in March 2012. 

This matter was previously before the Board in June 2013 and November 2016, at which times it was remanded for further development of the record. 

The Veteran testified before a Veterans Law Judge (VLJ) at a Video Conference hearing in April 2016.  A transcript of this hearing is of record.  In August 2017, the Veteran was notified that the VLJ who held his April 2016 Board hearing was no longer employed by the Board. The Veteran did not respond to a request for another hearing. 38 C.F.R. § 20.717 (2017). 


FINDINGS OF FACT

1.  A February 2017 rating decision granted service connection for a right knee disability. 

2.  There is no longer a question or controversy regarding the benefit sought as to the issue of service connection for a right knee disability.



CONCLUSION OF LAW

There is no longer an issue of fact or law before the Board pertaining to the claim of entitlement to service connection for a right knee disability.  38 U.S.C.A. §§ 511(a), 7104(a), 7105(d)(5) (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans or the dependents or survivors of veterans.  38 U.S.C.A. § 511(a).  All questions in a matter which under 38 U.S.C.A. § 511(a) are subject to decision by the Secretary shall be subject to one review on appeal to the Secretary.  Final decisions on such appeals shall be made by the Board.  Decisions of the Board shall be based on the entire in the proceedings and upon consideration of all evidence and material of record and applicable provisions of law and regulations.  38 U.S.C.A. § 7104(a).

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7015(d)(5).

Historically, on October 27, 2009, the Veteran filed a claim of service connection for a right knee disability.  In a January 2010 rating decision, the Agency of Original Jurisdiction (AOJ) denied reopening service connection for "retropatellar pain syndrome, a right knee."  The Veteran, as noted above, timely appealed that decision to the Board.  In November 2016, the Board remanded the claim for additional development.  

Following the November 2016 remand, in a February 2017 rating decision, the AOJ awarded service connection for a right knee disability, characterized as "medial collateral ligament sprain with patellofemoral arthritis (claimed as retropatellar pain syndrome, a right knee)," and assigned a 10 percent evaluation, effective October 27, 2009. 

It appears that the service connection claim for a right knee disability was certified back to the Board, without any further additional adjudication of that issue in a supplemental statement of the case following February 2017 rating decision, or without any disagreement from the Veteran with that decision. See also October 2017 Appellate Brief. 

The Board finds on these facts that the Veteran's appeal has been rendered moot, as the benefit sought on appeal has been fully granted.  Consequently, as the service connection claim for a right knee disability, which was initially appealed from the January 2010 rating decision and remanded in November 2016, has been awarded in full, there remains no case or controversy to resolve, and hence the appeal is dismissed.  38 U.S.C.A. §7105 (d)(5).


	(CONTINUED ON NEXT PAGE)




ORDER

The appeal concerning the issue of entitlement to service connection for a right knee disability is dismissed. 




____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


